DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Response to Amendment
The amendments of 03/17/2022 and 04/12/2022 have been entered.
Claims 1, 5–6, 10, 15, and 19 are amended and claims 4 and 9 are cancelled due to the Applicant's amendment dated 03/17/2022.
Claims 1–2, 5–8, and 10–20 are pending.

The rejection of claims 1–2, 4, 6–8, and 10–20 under 35 U.S.C. 103 as being unpatentable over FUJIYAMA TAKAHIRO et al. WO-2012128298-A1, see US-20140008633-A1 for English language equivalent ("Kato") in view of Li et al. US-20150194616-A1 ("Li") and the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Kato in view of Li as applied to claim 4, and further in view of Lee US-20060103298-A1 ("Lee") as set forth in the previous Office Action are herein maintained and updated to reflect the amended claim language due to the Applicant's amendment dated 03/17/2022.
The rejection of claims 7–9 under 35 U.S.C. 103 as being unpatentable over FUJIYAMA TAKAHIRO et al. WO-2012128298-A1, see US-20140008633-A1 for English language equivalent ("Kato") in view of Li et al. US-20150194616-A1 ("Li") as applied to claims 1 and 4, and further in view of Kim et al. US-20040100190-A1 ("Kim") as set forth in the previous Office Action is withdrawn due to cancellation of claim 9 in the Applicant's amendment dated 03/17/2022.

Response to Arguments
Applicant’s arguments on pages 5 of 9 to 8 of 9 of the reply dated 03/17/2022 with respect to the rejection of claims 1–2, 4, 6–8, and 10–20 under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 5 of 9 of the reply of 03/17/2022 that the Office asserts it would have been obvious to replace Ir(ppy)3 in the phosphorescent light emitting layer of the device of Kato with a compound
    PNG
    media_image1.png
    226
    218
    media_image1.png
    Greyscale
 from paragraph [0212] of Walters and that this would not meet the claimed Pt-tetradentate complex with exactly one metal-carbene bond because the compound of Walters includes two metal-carbene bonds.
Examiner's response -- It is respectfully submitted that the reference Walters is not cited in the Final Rejection of 11/22/2021.  Instead, the reference Li is cited to teach the claimed Pt-tetradentate complex with exactly one metal-carbene bond.  It is the position of the Office that the claimed device comprising a first emissive dopant that is Pt-tetradentate complex with exactly one metal-carbene bond is taught by Kato in view of Li as set forth in paragraphs 21–28 of the Final Rejection of 11/22/2021.
Applicant's argument -- Applicant argues from the bottom of page 5 of 9 to page 8 of 9 of the reply of 03/17/2022 that the data in the declaration of 10/22/2021 demonstrate that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues that the claimed third organic layer increases the EQE efficiency significantly more where the emissive layer includes a Pt-tetradentate complex with exactly one metal-carbene bond than for tris-bidentate iridium complexes.
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.

First, the change in efficiency is due to an element taught by the prior art.
As noted on page 6 of 9 of the reply of 03/17/2022, and detailed on page 2 of 6 to page 5 of 6 of the declaration of 10/22/2021, the study was conducted using Ir-complex containing devices and Pt-complex containing devices as claimed, where each device combination was produced with and without the claimed third layer (EBL) formed of 
    PNG
    media_image2.png
    200
    365
    media_image2.png
    Greyscale
 and the EQE Ratio of each device combination (EBL v. No EBL) was reported.  It is noted that the EQE values for each device are not reported, only the EQE ratio of each device combination.
As described in greater detail in paragraphs 21–28 of the Final Rejection of 11/22/2021, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phosphorescent dopant Ir(ppy)3 in the device of Example 1 of Kato with the phosphorescent emitting material of Li, to obtain a device with improved efficiency and improved operational lifetime, as taught by Li, and thereby arrive at the claimed device.  Note that the device of Kato already comprises the claimed third layer (EBL) formed of 
    PNG
    media_image2.png
    200
    365
    media_image2.png
    Greyscale
 .
Therefore, the evidence is not persuasive of nonobviousness, because: (i) the change in EQE is apparently due to presence or absence of the EBL, while the EBL is an element already taught by the prior art; and (ii) there is an expected increase in efficiency with the substitution of the Ir-complex of Kato for the Pt-tetradentate complex with exactly one metal-carbene bond of Li, which is the substitution made in the rejection of record.

Next, comparison has not been made between the claimed subject matter and the closest prior art.
As discussed above, the device of Kato already comprises the claimed third layer (EBL) formed of 
    PNG
    media_image2.png
    200
    365
    media_image2.png
    Greyscale
 .  There are devices of the declaration that do not comprise the EBL.  Kato comprises the phosphorescent dopant Ir(ppy)3 in the cited device of Example 1.  None of the compounds used in the devices of the declaration comprise Ir(ppy)3.  While device combinations in the declaration comprise as emitters in the emission layer tris-bidentate iridium complexes (Emitter 1 and Emitter 2 as depicted on page 3 of 6 of the declaration), these differ significantly in structure and Applicant has not addressed these differences.  Ir(ppy)3 of Kato (as depicted on 66 page of Kato) is shown next to the Ir-complexes of the declaration below:

    PNG
    media_image3.png
    323
    214
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    187
    385
    media_image4.png
    Greyscale

The device of Example 1 of Kato does not comprise a BL.  All of the device combinations with the Pt-tetradentate complex with exactly one metal-carbene bond comprise an additional BL while the device combinations with tris-bidentate iridium complexes do not comprise the BL.  Further, different host compounds are used in the device combinations of the declaration from that of Kato.  Notably, Kato comprises one host compound while the devices of the declaration comprise host and co-host compounds. 
In view of all of these differences, comparison is not being made between the claimed invention and the closest prior art.  It remains unclear what differences would be observed between the device of the prior art and the claimed device.  Applicant has not sufficiently addressed these differences.

Finally, the evidence of nonobviousness is not commensurate in scope with the claims which the evidence is offered to support.
The four Pt-tetradentate complex exemplified in the declaration are all quite similar, where all four comprise the same rings coordinated to the Pt metal and the same bridging oxygen atom.  The limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for all Pt-tetradentate complex with exactly one metal-carbene bond within the scope of the generic claims and taught by the prior art.  For example, there are no Pt-tetradentate complex with exactly one metal-carbene bond similar to the cited structures of Li.  Emitter 3 and Emitter 4 cited in the declaration on page 3 of 6 are shown next to a cited structure of Li below:

    PNG
    media_image5.png
    185
    383
    media_image5.png
    Greyscale
 Li emitter:
    PNG
    media_image6.png
    253
    242
    media_image6.png
    Greyscale

Further, there are no devices comprising the host compound (B), as recited in Kato, but  this is encompassed by the claims and taught by the prior art.
Therefore, it remains unclear that the results occur over the entire claimed range that is taught by the prior art.

Applicant's argument -- Applicant argues on the second half of page 8 of 9 of the reply of 03/17/2022 that claims 15 and 19 are also patentable because they include the same features as discussed above with respect to claim 1, that the dependent are patentable both because they depend on one of claims 1, 15, and 19 and because of the additional features claimed therein, and that therefore the rejections should be withdrawn.
Examiner's response -- Applicant has not provided additional arguments with respect to these claims and therefore, for the reasons outlined above, this is not found persuasive.	

Applicant’s arguments on page 8 of 9 of the reply dated 03/17/2022 with respect to the rejection of claim 5 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on the second half of page 8 of 9 of the reply of 03/17/2022 that the secondary reference used to teach the subject matter of dependent claim 5 does not cure the deficiencies discussed above with respect to claim 1 and therefore the rejections should be withdrawn.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.	

Applicant’s arguments on pages 8 of 9 to 9 of 9 of the reply dated 03/17/2022 with respect to the rejection of claims 7–9 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on the second half of page 8 of 9 of the reply of 03/17/2022 that the secondary reference used to teach the subject matter of dependent claims 7–9 does not cure the deficiencies discussed above with respect to claim 1 and therefore the rejections should be withdrawn.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.	

Applicant’s arguments on pages 5 of 10 to 9 of 10 of the reply dated 04/12/2022 with respect to the rejection of claims 1–2, 4, 6–8, and 10–20 under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues bridging pages page 5 of 10 and 6 of 10 of the reply of 04/12/2022 that the Office asserts it would have been obvious to replace Ir(ppy)3 in the phosphorescent light emitting layer of the device of Kato with a compound
    PNG
    media_image1.png
    226
    218
    media_image1.png
    Greyscale
 from paragraph [0212] of Walters and that this would not meet the claimed Pt-tetradentate complex with exactly one metal-carbene bond because the compound of Walters includes to metal-carbene bonds.
Examiner's response -- This is not found persuasive for the reasons outlined with respect to the reply of 03/17/2022 above.
Applicant's argument -- Applicant argues from page 6 of 10 to page 9 of 10 of the reply of 04/12/2022 that the data in the declaration of 10/22/2021 demonstrate that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues that the claimed third organic layer increases the EQE efficiency significantly more where the emissive layer includes a Pt-tetradentate complex with exactly one metal-carbene bond than for tris-bidentate iridium complexes.
Examiner's response -- This is not found persuasive for the reasons outlined with respect to the reply of 03/17/2022 above, as for the additional reasons discussed below.
Applicant's argument -- Applicant argues on page 9 of 10 that the Office action argues that improved efficiency is not unexpected because Kato teaches improved efficiency, rather Kato only taught improved voltage and lifetime.
Examiner's response -- The expectation of improved efficiency is not provided by the teachings of the primary reference Kato, but rather the secondary reference Li.  As described in greater detail in paragraphs 21–28 of the Final Rejection of 11/22/2021, Li teaches that the compounds can provide improved efficiency, improved operational lifetimes, or both in lighting devices, such as, for example, organic light emitting devices, as compared to conventional materials (¶ [0090]) and therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phosphorescent dopant Ir(ppy)3 in the device of Example 1 of Kato with the phosphorescent emitting material of Li, to obtain a device with improved efficiency and improved operational lifetime, as taught by Li, and thereby arrive at the claimed device.  
Applicant's argument -- Applicant argues on page 9 of 10 that replying on the disclosure and data of Kato, it is unexpected that a large improvement in efficiency would occur when using the claimed first emissive dopant that is a Pt-tetradentate comprise with example one metal-carbene bond.
Examiner's response -- One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. There is an expected increase in efficiency with the substitution of the Ir-complex of Kato for the Pt-tetradentate complex with exactly one metal-carbene bond of Li, based on the teachings of the secondary reference Li.  Also, as discussed above, the change in EQE is apparently due to presence or absence of the EBL, while the EBL is an element already taught by the prior art.
Applicant's argument -- Applicant argues on page 9 of 10 of the reply of 04/12/2022 that claims 15 and 19 are also patentable because they include the same features as discussed above with respect to claim 1, that the dependent are patentable both because they depend on one of claims 1, 15, and 19 and because of the additional features claimed therein, and that therefore the rejections should be withdrawn.
Examiner's response -- Applicant has not provided additional arguments with respect to these claims and therefore, for the reasons outlined above, this is not found persuasive.	

Applicant’s arguments on bridging page 9 of 10 and 10 of 10 of the reply dated 04/12/2022 with respect to the rejection of claim 5 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues bridging page 9 of 10 and 10 of 10 of the reply dated 04/12/2022 that the secondary reference used to teach the subject matter of dependent claim 5 does not cure the deficiencies discussed above with respect to claim 1 and therefore the rejections should be withdrawn.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.	

Applicant’s arguments on page 10 of 10 of the reply dated 04/12/2022 with respect to the rejection of claims 7–9 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on the second half of page 10 of 10 of the reply of 04/12/2022 that the secondary reference used to teach the subject matter of dependent claims 7–9 does not cure the deficiencies discussed above with respect to claim 1 and therefore the rejections should be withdrawn.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is a lack of antecedent basis in the specification for an emissive layer comprising a first emissive dopant that is a Pt-tetradentate complex with exactly one metal-carbene bond.  While the specification recites at paragraph [0091], 
"In addition to and / or in combination with the materials disclosed herein, many hole injection materials, hole transporting materials, host materials, dopant materials, exiton/hole blocking layer materials, electron transporting and electron injecting materials may be used in an OLED. Non-limiting examples of the materials that may be used in an OLED in combination with materials disclosed herein are listed in Table A below. Table A lists non-limiting classes of materials, non-limiting examples of compounds for each class, and references that disclose the materials." 
and in TABLE A on page 49 
    PNG
    media_image7.png
    179
    840
    media_image7.png
    Greyscale
,  and at paragraphs [0076] and [0080] recites a carbene ligand of a metal complex for use in the HIL or HTL and as a host of the light emitting layer, respectively, the specification does not recite an emissive layer comprises a first emissive dopant that is a Pt-tetradentate complex with exactly one metal-carbene bond.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–2, 5–8, and 10–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 15, and 19: claims 1, 15, and 19 recites "the emissive layer comprises a first emissive dopant that is a Pt-tetradentate complex with exactly one metal-carbene bond" on lines 9–10 of claim 1, lines 6–7 of claim 15, and lines 9–10 of claim 19.  
The specification recites at paragraph [0091]:
"In addition to and / or in combination with the materials disclosed herein, many hole injection materials, hole transporting materials, host materials, dopant materials, exiton/hole blocking layer materials, electron transporting and electron injecting materials may be used in an OLED. Non-limiting examples of the materials that may be used in an OLED in combination with materials disclosed herein are listed in Table A below. Table A lists non-limiting classes of materials, non-limiting examples of compounds for each class, and references that disclose the materials." 
The specification also recites in TABLE A on page 49:
    PNG
    media_image7.png
    179
    840
    media_image7.png
    Greyscale
, and at paragraphs [0076] and [0080] recites a carbene ligand of a metal complex for use in the HIL or HTL and as a host of the light emitting layer, respectively.  However, there is no recitation in the specification of an emissive layer comprising a first emissive dopant that is a Pt-tetradentate complex with exactly one metal-carbene bond.  Further, the specification lacks any specificity with regards to a Pt-tetradentate complex with exactly one metal-carbene bond.  Additionally, the specification lacks any specificity with regards to a Pt-tetradentate complex with at least one, or exactly one, metal-carbene bond in an emissive layer of an organic light emitting device comprising the layers as claimed in claims 1, 15, and 19.  None of the exemplary compounds/devices show a Pt-tetradentate complex with exactly one metal-carbene bond or an emissive layer comprising a first emissive dopant that is a Pt-tetradentate complex with exactly one metal-carbene bond.  Consequently, it is unclear that Applicant had possession at the time of filing the claimed invention wherein "the emissive layer comprises a first emissive dopant that is a Pt-tetradentate complex with exactly one metal-carbene bond".
Claims 2, 5–8, and 10–14 are dependent on claim 1, claims 16–17 are dependent on claim 15, and claim 20 is dependent on claim 19, and therefore, for the reasons outlined above with respect to claims 1, 15 and 19, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8  recites "[t]he OLED of claim 4…" Claim 4 is cancelled.
For purposes of examination, claim 8 will be interpreted to depend from claim 1.
It is noted that if made dependent from claim 1, claim 8 would be identical to claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–2, 6–8, and 10–20 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIYAMA TAKAHIRO et al. WO-2012128298-A1, see US-20140008633-A1 for English language equivalent ("Kato") in view of Li et al. US-20150194616-A1 ("Li").
Regarding claims 1–2, 6–8, 10, 14, and 19–20, Kato teaches an organic EL device comprising between a cathode and an anode, a light emitting layer, and at least one layer comprising a biscarbazole derivative (¶ [0074]) of a formula (1) (¶ [0040]).  Kato teaches that the organic electroluminescence device is capable of driving at a low voltage and having a long lifetime (¶ [0037]).  
Kato exemplifies an organic EL device as discussed above in Example 1 (¶ [0179]–[0182]) comprising, sequentially, an ITO anode (¶ [0179]), a layer of compound (A) (¶ [0180]), a first hole transporting layer comprising aromatic amine derivative (X1) (¶[0180]), a second hole transporting layer comprising biscarbazole derivative (H1) (¶ [0180]) 
    PNG
    media_image8.png
    407
    389
    media_image8.png
    Greyscale
(page 65), a phosphorescent light emitting layer comprising compound (B) as a host and Ir(ppy)3 as a phosphorescent dopant (¶ [0181]), a layer of compound (C) (¶ [0182]), and a cathode (¶ [0182]).
Kato does not specifically disclose a device as described above wherein the phosphorescent light emitting layer comprises a phosphorescent dopant that is a Pt-tetradentate complex with exactly one metal-carbene bond.  However, Kato teaches generally that the phosphorescent dopant used in the light emitting layer is preferably an organometallic complex, more preferably comprising Pt or Ir (¶ [0090]).  Kato discloses preferred examples of the organometallic complex including those that are Pt-tetradentate complexes (¶ [0092], page 44, middle) and that comprise at least one metal-carbene bond (¶ [0092], page 46, middle), among others.  Further, Kato does not particularly limit the phosphorescent dopant to those specifically exemplified (¶ [0090]).
Li teaches phosphorescent emitting materials for organic light emitting diodes (¶ [0007]) of a Formula I (¶ [0008], ¶ [0093]).  Li teaches that the compounds can provide improved efficiency, improved operational lifetimes, or both in lighting devices, such as, for example, organic light emitting devices, as compared to conventional materials (¶ [0090]).  Li discloses specific examples of the compounds including Structures 18 (pages 103-106), for example 
    PNG
    media_image9.png
    253
    242
    media_image9.png
    Greyscale
where M is Pt (pages 102-103), which is a Pt-tetradentate complex with exactly one metal-carbene bond.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phosphorescent dopant Ir(ppy)3 in the device of Example 1 of Kato with the phosphorescent emitting material of Li, based on the teaching of Li.  The motivation for doing so would have been to obtain a device with improved efficiency and improved operational lifetime, as taught by Li.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compounds of Structures 18, for example, 
    PNG
    media_image6.png
    253
    242
    media_image6.png
    Greyscale
where M is Pt, because it would have been choosing from the list of compounds specifically exemplified by Li, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the phosphorescent dopant in the light emitting layer of the device of Kato, possessing the benefits of improved efficiency and improved operational lifetime, as taught by Li.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compounds of Li having the benefits describe above taught by Kato and Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claims 1–2 and 6, Kato in view of Li teaches the device as discussed above comprising the anode, the layer of compound (A), the first hole transporting layer, the second hole transporting layer comprising compound (H1), the phosphorescent light emitting layer, the layer comprising compound (C), and the cathode.  The layer of compound (A) corresponds to the claimed first organic layer, the first hole transporting layer corresponds to the claimed second layer, and the second hole transporting layer corresponds to the claimed third layer and comprises biscarbazole derivative (H1), which has the claimed structure 
    PNG
    media_image10.png
    372
    357
    media_image10.png
    Greyscale
.  The phosphorescent light emitting layer corresponds to the claimed emissive layer and comprises one of Structures 18 of Li, for example, 
    PNG
    media_image6.png
    253
    242
    media_image6.png
    Greyscale
where M is Pt (pages 102-103), which is a Pt-tetradentate complex with exactly one metal-carbene bond, and comprises a host compound (B), which comprises a carbazole group.
Per claims 7–8, the layer comprising compound (C) is between the phosphorescent light emitting layer and the cathode and corresponds to the claimed fourth layer.
Per claim 10, the first hole transporting layer, which corresponds to the claimed second organic layer, is a hole transporting layer.  The layer of compound (A) is between the anode and the first hole transporting layer and necessarily injects holes into the remainder of the organic layer.
Per claim 14, the second hole transporting layer, which corresponds to the claimed third layer, is in contact with the phosphorescent light emitting layer.
Per claims 19–20, the modified device of Kato in view of Li is a light emitting device which is a light for illumination.

Regarding claims 11–13 and 15–18, Kato in view of Li teaches the device as described above with respect to claim 1.
Kato in view of Li appears silent with respect to the property of electron blocking of the second hole transporting layer comprising biscarbazole derivative (H1) 
    PNG
    media_image10.png
    372
    357
    media_image10.png
    Greyscale
.
Since Kato teaches  
    PNG
    media_image10.png
    372
    357
    media_image10.png
    Greyscale
 in the layer physically in contact with the phosphorescent light emitting layer, the identical structure as disclosed by the Applicant, the property of electron blocking is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Per claims 11–12, Kato in view of Li teaches the device as discussed above comprising the layer of compound (A), the first hole transporting layer, and the second hole transporting layer between the anode and the phosphorescent light emitting layer.  The first hole transporting layer, which corresponds to the claimed second organic layer, is a hole transporting layer.  The layer of compound (A), which corresponds to the claimed first organic layer, is between the anode and the first hole transporting layer and necessarily injects holes into the organic layer and therefore corresponds to the claimed hole injection layer.  The second hole transporting layer, which corresponds to the claimed third organic layer, is an electron blocking layer, as discussed above.
Per claim 13, the layer comprising compound (C) is between the phosphorescent light emitting layer and the cathode and corresponds to the claimed fourth layer.
Per claim 15, Kato in view of Li teaches the device as discussed above comprising the anode, the layer of compound (A), the first hole transporting layer, the second hole transporting layer comprising compound (H1), the phosphorescent light emitting layer, the layer comprising compound (C), and the cathode.  The phosphorescent light emitting layer comprises one of Structures 18 of Li, for example,
    PNG
    media_image6.png
    253
    242
    media_image6.png
    Greyscale
where M is Pt (pages 102-103), which is a Pt-tetradentate complex with exactly one metal-carbene bond.  As discussed above, the second hole transporting layer is an electron blocking layer.  
Per claims 16 and 18, the layer of compound (A) is between the anode and the second hole transporting layer comprising compound (H1), which is an electron blocking layer as discussed above, and necessarily injects holes into the organic layer and therefore corresponds to the claimed hole injection layer.  The first hole transporting layer is also between the anode and the second hole transporting layer comprising compound (H1), which is an electron blocking layer, and transports holes.  The layer of compound (A), which is a hole injection layer, is between the anode the first hole transporting layer.
Per claim 17, the second hole transporting layer, which is an electron blocking layer as discussed above, is in contact with the phosphorescent light emitting layer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FUJIYAMA TAKAHIRO et al. WO-2012128298-A1, see US-20140008633-A1 for English language equivalent ("Kato") in view of Li et al. US-20150194616-A1 ("Li") as applied to claim 1 above, and further in view of Lee US-20060103298-A1 ("Lee").
Regarding claim 5, Kato in view of Li teaches the modified device as described above with respect to claim 1.
Kato in view of Li does not specifically disclose a device as described above wherein the host of the phosphorescent light emitting layer comprises an electron transporting compound and a hole transporting compound.  However, Kato teaches that the phosphorescent host may be alone or in combination of two or more (¶ [0094]).
Lee teaches an organic electroluminescence device comprising a light emitting layer between two electrodes, wherein the light emitting layer comprises at least one phosphorescent dopant and at least two host materials including a first host material an a second host material (¶ [0015]). Lee teaches that crystallization of the first host material is prevented by the second host material (¶ [0032]) and this can prevent device characteristics from being degraded (¶ [0013]).  Further, Lee teaches that device efficiency may be improved by having the first host material possess a hole transporting characteristic and the second host material possess an electron transporting characteristic (¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Kato in view of Li by forming the host material out of two compounds, wherein the first host material possesses a hole transporting characteristic and the second host material possesses an electron transporting characteristic, based on the teaching of Lee.  The motivation for doing so would have been to prevent crystallization of the host and thereby prevent device characteristics from being degraded, and to improve device efficiency, as taught by Lee.
Per claim 5, the modified device of Kato in view of Li and Lee comprises a host material comprising a first host material possessing a hole transporting characteristic and a second host material possessing an electron transporting characteristic.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786